This action was brought originally in the Lorain Common Pleas by Alice Penfield against the Reichlin-Reedy-Scanlon Co. in which an acting partition and equitable relief was sought.
It is alleged that Alice Penfield is an heir of one Russel H. Penfield who died in 1881 leaving a will in which a certain interest in sáid property was devised to her. The property in question is now in the possession of the Company and Penfield claims that she is still entitled to her share in the property on the ground that at the death of the testator she was nine years of age and unable to assert her claim.
Attorneys: L. A. Tucker and Bayley, Lawrence & Beach, Cleveland, for Penfield; Glitseh & Stack, Lorain, for Company.
The Company set up the defense of adverse title. The Court of Appeals granted the repossession and by cross-petition seeks to quiet title and grant the relief prayed for in the cross-petition.
Penfield, in the Supreme Court contends:
1. That the Company has not held certain property under such conditions necessary to support a claim of adverse possession.
2. That her mother could not rightfully enter her appearance while a minor and waive her rights in respect to the property in question.
3. That adverse possession did not exist so as to give title to the Company because the title derived through the original deed of trust had no date of maturity of the obligation.
4. That she is not bound by the proceedings in the Probate Court relative to the guardianship.